Citation Nr: 9930611	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  94-43 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for residuals of a left hand injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to November 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the appellant's attempt 
to reopen his claim for service connection for hearing loss 
and residuals of a left hand injury.


FINDINGS OF FACT

1.  By a rating decision in June 1990, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of a left hand injury.

2.  Evidence received subsequent to the June 1990 rating 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered to decide fairly the merits of the claim.

3.  The veteran's left hand injury occurred during his period 
of active military service.

4.  By a rating decision in June 1990, the RO denied the 
veteran's claim of entitlement to service connection for 
hearing loss.

5.  Evidence received subsequent to the June 1990 rating 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered to decide fairly the merits of the claim.

6.  The veteran's hearing loss occurred during his period of 
active military service.


CONCLUSIONS OF LAW

1.  The RO's decision in June 1990 denying service connection 
for residuals of a left hand injury and hearing loss is 
final.  38 U.S.C.A. § 7105(c) (West 1991)

2.  The evidence concerning the veteran's residuals of a left 
hand injury submitted since the June 1990 rating decision is 
new and material; thus, the requirements to reopen the claim 
of entitlement to service connection for residuals of a left 
hand injury have been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The evidence concerning the veteran's hearing loss 
submitted since the June 1990 rating decision is new and 
material; thus, the requirements to reopen the claim of 
entitlement to service connection for hearing loss have been 
met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

4.  Loss of the distal phalanx of the 3rd and 4th fingers of 
the left hand is the result of injury incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 
3.304.

5.  The veteran's hearing loss is the result of noise injury 
incurred in active service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.303, 3.304, 3.385.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
residuals of a left hand injury and hearing loss was 
initially filed in October 1989.  The RO denied the claims in 
June 1990.  The veteran was informed of that determination 
and advised as to appellate rights and procedures.  However, 
he did not initiate an appeal with a timely notice of 
disagreement.  Accordingly, the June 1990 determination 
became final.  38 U.S.C.A. § 7105(c).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim will be reopened 
and reviewed.  See 38 U.S.C.A. § 5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board notes that the veteran's service medical records 
(with the exception of a June 1949 Discharge and Re-
enlistment examination) were destroyed at a 1973 fire at the 
National Personnel Records Center (NPRC).  In such cases, the 
statutory duty to assist is heightened and includes an 
obligation to search alternative forms of records which 
support the veteran's case.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  There is also a heightened obligation to 
explain findings and to carefully consider the benefit of the 
doubt rule in cases where records are presumed destroyed 
while in the possession of the government.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The veteran essentially contends that in June 1945 while at 
the Infantry Training Center at Camp Blanding in Florida, his 
fingers were blown off due to an explosion, which also 
damaged both ears.

I.  Residuals of a left hand injury

At the time of the June 1990 rating decision, the evidence of 
record included: the veteran's re-enlistment examination 
dated June 1949; private medical treatment records from 
Woodlawn hospital in Rochester, Indiana dated June 1984 to 
January 1984, and February 1985 to November 1989.

The evidence before the RO subsequent to the June 1990 rating 
decision included: statement from Dr. Ken Hoff dated April 
1994 indicating the veteran's distal phalanxes of the 3rd and 
4th left fingers were surgically absent when he examined him 
in 1975; lay statements from the veteran's friend/landlord, 
three sisters, wife, daughter, and two brothers dated in 
1994; NPRC response dated March 1993; transcript of Travel 
Board hearing dated January 1997; correspondence from veteran 
dated January concerning units he belonged to during active 
service.

The evidence submitted subsequent to the June 1990 rating 
decision is new and material in that it establishes the 
possibility of a link between the veteran's absence of his 
3rd and 4th distal phalanxes of the left hand and an accident 
while in service.  This evidence includes the sworn testimony 
of the veteran during his Travel Board hearing and the lay 
statements submitted by relatives, spouse, and a friend.  
While the RO in June 1990 had before it evidence from the 
veteran himself to the effect that he had been involved in an 
explosion while in service, the veteran's relatives, spouse, 
and a friend have now corroborated that history.  Dr. Hoff's 
statement is relevant.  Accordingly, such evidence, to 
include the veteran's credible account of the injury during 
his hearing, must be viewed as new and material, and the 
veteran's claim has therefore been reopened.

The Board finds that the veteran's claim for service 
connection for residuals of a left hand injury is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  That is, the Board 
finds that the veteran has submitted a claim which is 
plausible when his contentions and evidence of record are 
viewed in the light most favorable to the claim.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
a current disability was incurred during active service or, 
if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).

Dr. Ken Hoff indicated in an April 1994 statement that he has 
treated the veteran since 1975 and when he first examined the 
veteran, he found the distal phalanxes of the 3rd and 4th left 
finger were surgically absent.  Although the June 1949 re-
enlistment examination does not mention loss of fingers, the 
veteran's relatives, spouse, and a friend submitted 
statements concerning their knowledge of an explosion while 
the veteran was in service resulting in the loss of his 
fingers.  In a Travel Board hearing in January 1997, the 
veteran credibly testified to the incident and injury while 
in training in 1945. There is no evidence of an intercurrent 
left hand injury.  

The Board finds that the evidence raises a reasonable doubt 
as to the incurrence of the veteran's left hand injury and 
hearing loss in service due to the blast incident.  He has 
presented reliable lay evidence and reasonably good medical 
evidence dating his disabilities fairly close to service.  It 
is to be remembered that he served more than years in the 
military.  Accordingly, in view of the evidence of record, 
the Board thus resolves all reasonable doubt in the veteran's 
favor, and finds that it has been satisfactorily established 
that he incurred a left hand injury resulting in the surgical 
removal of the distal phalanxes of the 3rd and 4th left 
fingers in service, and that service connection for residuals 
of a left hand injury is warranted.

The Board had contemplated remanding this case to try to 
obtain additional medical information that might be helpful 
to the veteran's claim.  However, after reviewing the 
evidence as a whole, including the length of the veteran's 
service, the Board concludes that the best evidence is 
probably already of record. The Board is aware that a current 
VA examination would have been helpful in describing the 
current disability, but the Board will have to rely on the 
private medical evidence to establish the disability in 
issue.  It is best for all concerned that this case be 
brought to a conclusion.  The RO can schedule the veteran for 
a compensation examination to ascertain the degree of 
impairment that is present.  


II.  Hearing Loss

At the time of the June 1990 rating decision, the evidence of 
record included: the veteran's re-enlistment examination 
dated June 1949; private medical treatment records from 
Woodlawn hospital in Rochester, Indiana dated June 1984 to 
January 1984, and February 1985 to November 1989; South Bend 
Clinic audiometric report dated January 1983.

The evidence before the RO subsequent to the June 1990 rating 
decision included: statement from Dr. Ken Hoff dated April 
1994 indicating that when the veteran was first examined by 
him in 1975, he was found to have severe hearing loss; lay 
statements from the veteran's friend/landlord, three sisters, 
wife, daughter, and two brothers dated in 1994; NPRC response 
dated March 1993; transcript of Travel Board hearing dated 
January 1997; correspondence from veteran dated January 
concerning units he belonged to during active service.

The evidence submitted subsequent to the June 1990 rating 
decision is new and material in that it establishes the 
possibility of a link between the veteran's current hearing 
loss and an accident while in service.  This evidence 
includes the sworn testimony of the veteran during his Travel 
Board hearing and the lay statements submitted by relatives, 
spouse, and a friend.  While the RO in June 1990 had before 
it evidence from the veteran himself to the effect that he 
had been involved in an explosion while in service, the 
veteran's relatives, spouse, and a friend have now 
corroborated that history.  Accordingly, such evidence, to 
include the veteran's credible account of the injury during 
his hearing, must be viewed as new and material, and the 
veteran's claim has therefore been reopened.

The Board finds that the veteran's claim for service 
connection for hearing loss is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 78, 
81.

As mentioned above, service connection is granted for a 
claimed disability when the facts, as shown by the evidence, 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service, or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).

The Board notes here that for purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.

When examining the evidence, it has clearly been established 
that the veteran has hearing loss.  Further, although the re-
enlistment examination does not establish hearing loss in 
June 1949, the audiometric report dated January 1983 noted 
that the veteran had purchased a hearing aid 20 years 
earlier, and when examined in 1975 by Dr. Hoff, the veteran 
was found to have severe hearing loss.  Therefore, there is 
very good evidence establishing a hearing loss back to 1963 
and no doubt even earlier,  As mentioned above, in a Travel 
Board hearing in January 1997, the veteran credibly testified 
to the incident and injury while in training in 1945 which 
was supported by lay statements.  The Board is not going to 
question now the witnesses good intentions.  Accordingly, in 
view of the evidence of record, the Board thus resolves all 
reasonable doubt in the veteran's favor, and finds that it 
has been satisfactorily established that he incurred an 
injury resulting in hearing loss while in service, and that 
service connection for hearing loss is warranted.


The Board again notes that a VA examination would have been 
helpful to the Board for the same reason it would have been 
helpful before deciding the claim referable to the loss of 
parts of two fingers.  Again, the reason the Board gave above 
to the loss of parts of two fingers is applicable this 
hearing loss claim.  


ORDER

The veteran's claim of entitlement to service connection for 
residuals of a left hand injury, identified as loss of the 
distal phalanx of the 3rd and 4th fingers of the left hand, is 
reopened and granted.

The veteran's claim of entitlement to service connection for 
hearing loss is reopened and granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

